DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-21 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-21 is/are directed to providing secure transactions via blockchain technology.
Specifically, independent claim 1 recites the following elements:
converting transaction data (Certain methods of organizing human activity and Mental processes); 
receiving the converted data (Certain methods of organizing human activity and Mental processes); 
storing the data received (Certain methods of organizing human activity and Mental processes); 
receiving an external data relating to a suspect asset (Certain methods of organizing human activity and Mental processes), wherein the suspect asset corresponds to stolen funds or funds involved in illegal transactions, and, based on the receiving of the external data, monitoring a movement of the suspect asset (Certain methods of organizing human activity and Mental processes); 
storing at least a result of the monitoring (Certain methods of organizing human activity and Mental processes); 
determining a level of trust in a blockchain address (Certain methods of organizing human activity and Mental processes); 
53Attorney Docket No. 060962.0002transmitting the one or more results of the monitoring (Certain methods of organizing human activity and Mental processes); 
receiving a result of the validating of the transaction data (Certain methods of organizing human activity and Mental processes); and 
determining the level of trust in the blockchain address based on at least one of: an activity level, an asset turnover, a number of existing assets, a violation of a condition of a smart contract, or a content of the stolen funds or the funds involved in illegal transactions (Certain methods of organizing human activity and Mental processes).  

Specifically, the independent claims 11 and 21 recite the following elements: 
linking an external blockchain address to a registered user by a verification of the external blockchain address of the user (Certain methods of organizing human activity and Mental processes); 
in response to said verification, saving the verified address and monitoring the address and one or more blockchain transactions in which the address participated (Certain methods of organizing human activity and Mental processes); 
creating or conducting the one or more transactions between the user and one or more other users (Certain methods of organizing human activity and Mental processes); 
tracking and marking one or more stolen assets or assets involved in illegal transactions (Certain methods of organizing human activity and Mental processes); and  56Attorney Docket No. 060962.0002
analyzing the one or more transactions to estimate a level of trust for the user (Certain methods of organizing human activity and Mental processes).

The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)). 
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent Claim 1 is a hybrid claim and is rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "system" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Independent Claim 1 is a system claim and an apparatus claim (See claim below), the combination of the two statutory classes of invention is improper as it does not apprise a person of ordinary skill in the art of the scope of the claim. Ex parte Lyell, a Board of Patent Appeals and 

“1. A computer-implemented system for providing secure transactions via blockchain technology, the system comprising: a server communicatively coupled to at least one remote computing device via a network, wherein the server comprises: a data conversion module for converting transaction data received from an external blockchain network; an external data cache and indexing module for receiving the converted data from the data conversion module; an external data cache storage for storing the data received from the external data cache and indexing module; a stolen asset tracker and marker module for receiving an external data relating to a suspect asset from one or more external partners, wherein the suspect asset corresponds to stolen funds or funds involved in illegal transactions, and, based on the receiving of the external data, monitoring by the stolen asset tracker and marker module a movement of the suspect asset; a system data storage for storing at least a result of the monitoring; a trust assessment module for determining a level of trust in a blockchain address; a non-transitory computer-readable storage medium with computer-readable instructions stored therein; and a processor for executing the computer-readable instructions to:  53Attorney Docket No. 060962.0002transmitting, via automated software interface, the one or more results of the monitoring to the one or more external partners for blocking or excluding the suspect asset from a circulation and validating the transaction data, the one or more external partners comprising a third-party vendor, a government agency, a trading exchange, or a cloud wallet; receiving from the one or more external partners a result of the validating of the transaction data; and determining, via the trust assessment module, the level of trust in the blockchain address based on at least one of: an activity level, an asset turnover, a number of existing assets, a violation of a condition of a smart contract, or a content of the stolen funds or the funds involved in illegal transactions.”


Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldera (US 2018/0130061 A1).
As per independent Claim 1, Caldera discloses a computer-implemented system for providing secure transactions via blockchain technology (a system for authenticating (providing secure) transactions coupled to a blockchain ledger; paragraphs [0017], [0038], and  [0068]), the system comprising: 
a server communicatively coupled to at least one remote computing device via a network (a server 406 connected to a user computer system 404 and a merchant computer system 404 remotely in a networked environment; figure 4; paragraphs [0136], [0092]), wherein the server comprises: 
a data conversion module for converting transaction data received from an external blockchain network (a program module to correlate data across all attributes (data conversion module) of the system 506, 1701 correlating external transaction data received from a blockchain 1710; figures 5, 7; paragraphs (0144), (0145]. [0156]. (0181), (0182]); 
an external data cache and indexing module for receiving the converted data from the data conversion module (a program module for caching in RAM (data cache and indexing module) 
an external data cache storage for storing the data received from the external data cache and indexing module (caching (storing) the received data from the program module for caching is cached in RAM (uc1la cache storage); paragraph (0147]); 
a stolen asset tracker and marker module for receiving an external data relating to a suspect asset from one or more external partners (a program module for monitoring and analyzing transactions for suspicious money laundering or other illegal or fraudulent activities (stolen asset tracker and marker module) including currency (suspect asset) receiving transaction data submitted from a contracted actor (external partner), shown in figure 12; paragraphs (0181), (0182]), wherein the suspect asset corresponds to stolen funds or funds involved in illegal transactions, and, based on the receiving of the external data, monitoring by the stolen asset tracker and marker module a movement of the suspect asset (transactions associated with suspicious money laundering or other illegal or fraudulent activities including currency are monitored and suspicious activities (movement of the asset) are flagged; paragraphs [0181], [0186]); 
a system data storage for storing at least a result of the monitoring (suspicious lists are based on previous monitored transactions (result of the monitoring) and stored in a data store; paragraphs (0193), (0194), (0190]); 
a trust assessment module for determining a level of trust in a blockchain address (a program module (trust assessment) for calculating (determining) a trust score (level) of a bitcoin or user wallet address on the blockchain; paragraphs (0113), (0183]); 
a non-transitory computer-readable storage medium with computer-readable instructions stored therein; and a processor for executing the computer-readable instructions (a non-transitory computer-readable storage medium having computer-executable instructions executed by a processor; paragraph (0141); claim 13) to:  
0206)), the one or more external partners comprising a third-party vendor, a government agency, a trading exchange, or a cloud wallet (contractor actors include government agencies or wallet hosting facilities (cloud); paragraphs [0181], [0206]); 
receiving from the one or more external partners a result of the validating of the transaction data (receiving from a third party (external partner) an immediate rejection (result of the validating) for the transaction; paragraph [0180]); and 
determining, via the trust assessment module, the level of trust in the blockchain address based on at least one of: an activity level, an asset turnover, a number of existing assets, a violation of a condition of a smart contract, or a content of the stolen funds or the funds involved in illegal transactions (calculating the trust score of the wallet address on the blockchain based on attributes of prior transactions (activity level); paragraphs (0027), (0113), (0183]).  

As per Claim 7, Caldera discloses a notification module for monitoring a transaction in blockchain and transmitting, via an external notification services module, a notification or an alert about an event relating to a registered user for which the notification was activated by the registered user (a program module for monitoring transactions and a program module to alert certain parties of the possibility of identity theft of a registered user's identity; paragraphs [0105], [0135], [0181]).
As per Claim 8, Caldera discloses a contract and payment purpose module and a blockchain network, wherein the contract and payment 55Attorney Docket No. 060962.0002purpose module is configured to facilitate two or more registered members to enter into and conduct a transaction among one another, and wherein the blockchain network is configured to store information pertaining to the transaction (a program module and a 
As per Claim 9, Caldera discloses wherein, in response to an indication that the transaction was conducted, the stolen asset tracker and marker module marks funds involved in the transaction as outstanding obligations at a specified payer blockchain address (the transaction is accepted (conducted) and the program module for monitoring and analyzing transactions records the transaction on the blockchain including the wallet address for a payment (outstanding obligation); paragraphs [0083], [0172], [0175], [0183]; and claim 2).  

As per independent Claims 11 and 21, Caldera discloses a method (programmed apparatus) (a non-transitory computer-readable storage medium having computer-executable instructions executed by a processor; paragraph [0141]; claim 13) for providing secure transactions via blockchain technology, (a system for authenticating (providing secure) transactions coupled to a blockchain ledger; paragraphs [0017], [0038], [0068]), the method comprising the steps of: 
linking an external blockchain address to a registered user by a verification of the external blockchain address of the user (correlating (linking) a wallet address of the registered user on the blockchain, where the user is verified; paragraphs [0068], [0097], [0181]); 
in response to said verification, saving the verified address and monitoring the address and one or more blockchain transactions in which the address participated (hosting (saving) the digital wallet of the verified user and monitoring the wallet address from transactions; paragraphs [0181), (0183]); 
creating or conducting the one or more blockchain transactions between the user and one or more other users (conducting the transaction between registered users on the blockchain; paragraphs [0068], (0098]);
tracking and marking one or more stolen assets or assets involved in illegal transactions (monitoring (tracking) and flagging (marking) transactions associated with suspicious money 
analyzing the one or more blockchain transactions to estimate a level of trust for the user a program module for calculating (estimate) a trust score (level) of a user for a transaction on the blockchain; paragraphs [0113], [0183]).

As per Claim 16, Caldera discloses legalizing the one or more stolen assets or assets involved in illegal transactions; or separating the one or more stolen assets or assets involved in illegal transactions from other assets, wherein said separating comprises blocking one or more funds involved in an illicit traffic at a particular external blockchain address (flagging a-currency transactions for review (separating) and blocking a proposed transaction for issuing a loan (funds) to a known (particular) bad address on the blockchain; paragraphs [0075], [0194], [0200]).
As per Claim 19, Caldera discloses generating and displaying a reference, a statement, or a report to the user (providing (generating) a report to the user; paragraph [0132]).  
As per Claim 20, Caldera discloses wherein the level of trust for the user is calculated for each external blockchain address of the user, wherein the level of trust is calculated in terms of a rating, and wherein the level of trust is calculated based on the one or more blockchain transactions of the user (calculating (determining) a trust score of a bitcoin or user (each) wallet address on the blockchain based on transactions performed by the user; paragraphs [0113], [0121], [0183]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Andrade (US 2018/0240107 A1).
As to claim 2, Caldera discloses the computer-implemented system of claim 1, and Caldera further discloses one or more external client applications for interacting and exchanging information with one or more registered users of the system and among the one or more users of the system (a merchant computer system 402 includes merchant code (client application) is connected to (interacting) and receives data from (exchanging information) a registered user computer system 404, third party authentication services 424 (users) and the server 406 of the authenticating system 400; figure 4; paragraphs [0135], [0136]). Caldera does not disclose wherein the one or more users of the system comprise registered and unregistered users. 
Andrade discloses wherein the one or more users of the system comprise registered and unregistered users (registered users/clients and non-registered users; paragraph (0278]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include registered and unregistered users, as taught by Andrade, for the benefit of only allowing users with registered addresses to receive and send cryptocurrency (Andrade; paragraph (0278]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

As to claim 3, Caldera and Andrade disclose the computer-implemented system of claim 2. Caldera does not disclose a member wallet and data management module for receiving by a first registered user, via the one or more external client applications, personal data of a second registered user stored in the system data storage and for receiving blockchain information relating to the second registered user. 
Andrade discloses a member wallet and data management module for receiving by a first registered user, via the one or more external client applications, personal data of a second registered user stored in the system data storage and for receiving blockchain information relating to the second registered user (a module for receiving a client request from a client wallet (external client application) for permission for a transaction (data) to a client wallet of a recipient registered user (personal data of a second registered user) in step 311, where submitted information is stored in a client information database (system data storage) and recording in the blockchain using the currency address (information relating to the second registered users); figure 3; paragraphs (0034], [0045], (0180], [0319], [0355], (0360]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include receiving personal data of a second registered user, as taught by Andrade, for the benefit of verifying cryptographic based electronic money transactions between users (Andrade; paragraph (0026]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

As to claim 4, Caldera and Andrade disclose the computer-implemented system of claim 3. Caldera does not disclose wherein the personal data of the second registered user comprises at least one of: passport data, residence data, tangible or intangible property rights, or biometric data, wherein the blockchain data comprises at least a binding address to a wallet of the second registered user, and wherein a verification of the personal data entered by the second registered user is provided by the one or more external partners. 
Andrade discloses wherein the personal data of the second registered user comprises at least one of: passport data, residence data, tangible or intangible property rights, or biometric data (user data includes a passport ID number; paragraph [0286]), wherein the blockchain data comprises at least a binding address to a wallet of the second registered user (recording in the blockchain using the user 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include a passport ID, a wallet address, and verifying the passport ID, as taught by Andrade, for the benefit of stopping transaction with suspected illegal activities by verifying the users (Andrade; paragraphs (0243], [0286]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

As to claim 5, Caldera discloses the computer-implemented system of claim 1. Caldera does not disclose authentication and security module for i: providing registration and verification to a user, ii: managing access rights, access security, and ensuring secure access to data for a registered user, and iii: allowing the registered user to crec1le a temporary page for sharing additional information only with a specific other registered or unregistered user of the system. 
Andrade discuses an authentication and security module for i: providing registration and verification to a user (a module for providing a web-based registration interface and verification; paragraphs [0125], [0129]) ii: managing access rights, access security, and ensuring secure access to data for a registered user (providing access to users; paragraph [0126]), and iii: allowing the registered user to create a temporary page for sharing additional information only with a specific other registered or unregistered user of the system (allowing disclosure of the legal identities of senders and receivers in transactions while maintaining the pseudonymous property of the electronic money and user privacy (temporary page for sharing additional information); paragraphs [0263], [0265]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include a passport ID, a wallet address, and verifying the passport ID, as taught by Andrade, for the benefit of stopping transaction with suspected illegal activities by verifying the users (Andrade; paragraphs [0243], [0286]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Sher (US 2018/0322597 A1).
As to claim 6, Caldera discloses the computer-implemented system of claim 1. Caldera does not disclose an external notification services module for providing bi-directional security-related communications with a registered user of the system, wherein the security related communications comprise at least an indication by the registered user permitting or prohibiting a display of personal information of the user to an unregistered user or to another registered user of the system. Sher discloses an external notification services module for providing bi-directional security-related communications with a registered user of the system, wherein the security related communications comprise at least an indication by the registered user permitting or prohibiting a display of personal information of the user to an unregistered user or to another registered user of the system (a communication component (notification services module) provides secure data transfer (communications) comprising inviting (indication permitting) a landlord (another registered user) to view (display) a renter profile comprising personal information about a registered user; paragraphs (0076], (0080], (0196], (0222]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include prohibiting display of personal information to another user, as taught by Sher, for the benefit .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Haldenby et al. (US 2017/0046693 A1).
As to claim 10, Caldera discloses the computer-implemented system of claim 8. Caldera does not disclose a court module that is configured to facilitate a registered user to receive assistance in resolving a dispute and hold an arbitration in a case where a deadline for fulfilling a contractual obligation under the transaction expires or in another case where the two or more registered members have claims against one another arising from the transaction. 
Haldenby disclose a court module that is configured to facilitate a registered user to receive assistance in resolving a dispute and hold an arbitration in a case where a deadline for fulfilling a contractual obligation under the transaction expires or in another case where the two or more registered members have claims against one another arising from the transaction (a software application for dispute (court module) resolution (facilitate) between two registered users and to arbitrate the dispute when a disputed term is a transfer of payment under a contractual agreement that would be due (expires) prior to a deadline; paragraphs (0043], [0153], (0154), (0165]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include facilitating dispute resolution and arbitration, as taught by Haldenby, for the benefit of resolving disputes between contracting parties by applying rules and event triggers and reconcile assets and funds on the blockchain to improve security and provide asset tracking (Haldenby; paragraphs (0066], (0173]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Killoran et al. (WO 2019/060567 A1).
As to claim 13, Caldera discloses the method of claim 11, and modified Caldera further discloses the external blockchain address of the user (user wallet address; paragraph [0183]). Caldera does not disclose wherein said verification comprises: receiving by the user a message, signing the message by an electronic signature, wherein the electronic signature is a cryptographic key known only to the user; transmitting the signed message for verification of the electronic signature; and verifying the electronic signature and the of the user. 
Killoran discloses wherein said verification comprises: receiving by the user a message, signing the message by an electronic signature, wherein the electronic signature is a cryptographic key known only to the user (receiving by a recipient (user) a message signed with a digital signature signed by the signer's public key as published in a DNS record controlled by the signer (known only to the user); figure 2; paragraphs [0095], [0130]); transmitting the signed message for verification of the electronic signature; and verifying the electronic signature and the address of the user (an e-commerce system authenticates the email (transmitting for verification) by verifying the digital signature and authenticating the customer based on the email address the message was sent from; paragraphs [0160], [0175]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include signing and authenticating a message, as taught by Killoran, for the benefit of managing secure transactions by enabling secure messaging between parties (Killoran; paragraph [0007]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Vestevich (US 2014/0282852 A1).
As to claim 14, Caldera discloses the method of claim 11, and Caldera further discloses verifying an identity and the external blockchain address of the user (correlating (linking) a wallet address of the registered user on the blockchain, where the user is verified; paragraphs (0068), (0097), (01811). Caldera does not discloses wherein said verifying comprises: selecting by the user information to be temporarily shared with a third-party user, wherein the information is personal data and a verified blockchain address; generating a page with a unique link containing the information and transmitting the link to the third-party user; and granting an access to the third-party user to view the information based on a status of the third-party user, wherein the status is defined as one of: a registered user or an unregistered user. 
Vestevich discloses verifying an identity of the user for a third party (verifying the user for third-part; party; paragraphs (0063), [00641), wherein said verifying comprises: selling by the user information to be temporarily shared with a third-party user, wherein the information is personal data (indicating (selecting) by the user information to share with a third party, where the information is private (personal); paragraph (00181); generating a page with a unique link containing the information and transmitting the link to the third-party user (providing a profile link to the third-party; figure 5; paragraph [00661); and granting an access to the third-party user to view the information based on a status of the third-party user (providing (granting an access) the user information to the third-party based on the business being registered (status); paragraphs (0072), [00731), wherein the status is defined as one of: a registered user or an unregistered user (the third-party status is registered; paragraph [00731). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include granting access of personal information to a third-part user, as taught by Vestevich, for the benefit of enabling a user to control his personal information and provide as needed or desired to a .

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Ford et al. (US 2017/0041296 A1).
As to claim 15, Caldera discloses the method of claim 11. Caldera does not disclose locating the one or more blockchain transactions by the external blockchain address or a unique transaction identifier; assigning a comment to the one or more blockchain transactions; and storing the comment in a database for displaying the comment, upon request, to the user. 
Ford discloses locating the one or more blockchain transactions by the external blockchain address or a unique transaction identifier (finding (location) a transaction by a transaction identification facility; paragraph [0103]); assigning a comment to the one or more blockchain transactions (adding a comment/ annotation in connection with the transaction; paragraph [0105]); and storing the comment in a database for displaying the comment, upon request, to the user (the comment/ annotation in a document stored in a database and a function for a user permitted (request) to view annotations in a viewer; paragraphs [0103], [0104], [0156], [0160]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include locating a transaction, assigning a comment and viewing the comment, as taught by Ford, for the benefit of enabling parties to share confidential information (Ford; paragraph [0066]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Isaacson et al. (US 2018/0025442 A1).
As to claim 17, Caldera discloses the method of claim 11. Caldera does not disclose wherein said conducting the one or more blockchain transactions comprises facilitating use of an escrow address to guarantee fulfillment of terms of a contract. 
Isaacson discloses wherein said conducting the one or more blockchain transactions comprises facilitating use of an escrow address to guarantee fulfillment of terms of a contract (money is provided to a smart contract and held in escrow and released upon a completed successful (fulfillment of terms) transaction; paragraph [0309]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera to include escrow, as taught by Isaacson, for the benefit of holding funds in escrow until terms of a smart contract are met in order to protect both parties from fraud (Isaacson; paragraphs [0257], [0262]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldera (US 2018/0130061 A1) in view of Isaacson et al. (US 2018/0025442 A1), and further in view of Haldenby et al. (US 2017/0046693 A1).
As to claim 18, Caldera and Isaacson disclose the method of claim 17. Caldera does not disclose wherein said conducting the one or more blockchain transactions further comprises resolving a dispute between the user and one or more other users. 
Haldenby discloses wherein said conducting the one or more blockchain transactions further comprises resolving a dispute between the user and one or more other users (providing dispute resolution (conducting) between two registered users; paragraphs [0043], [0165]). 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Caldera in view of Isaacson, to include conducting dispute resolution, as taught by Haldenby, for the benefit of .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable of the prior art because the prior art does not teach or fairly suggest: prompting the user to verify the address by making a transaction in blockchain. 
Killoran et al. (WO 2019/060567 A1) discloses wherein said verification comprises: logging-in by the user (login; paragraph [0120]); entering by the user the external blockchain address (user enters email address; paragraph [0120]); blocking the address such that the address is not entered by another user (authenticating the email address for registration, thereby providing a secure logon and secure authentication of customer identity (address is not entered by another user); paragraphs [0120], [0121]). 
Millar et al. (WO 2018/197491 A1) discloses prompting the user to verify the address by making a transaction in blockchain from the address being verified to another address located in an external blockchain (a first transaction in the blockchain is from a seller address to a validation address on a blockchain from an external provider; page 10, lines 28-31; page 11, lines 17-21, 27-28; page 23, lines 8-11 ); tracking the transaction (tracking the transaction; page 21, lines 14-21); and in response to a detection of a completed transaction, verifying the external blockchain address of the user (determining the transaction is settled (completed) and verifying the validation address; page 22, lines 14-21; page 34, lines 25-31). 
Since Killoran and Millar fail to meet the prescribed claim language, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible hindsight and not provide any advantages over their present application. 
Killoran discloses the user login and blocking the address from being entered by another user, and Millar discloses verifying the address by making a transaction and verifying the transaction.
However, neither Killoran nor Millar disclose prompting the user to verify the address by making a transaction in the blockchain, which could be used to make a small test transaction of a few cents to verify the user address and bank account information and would require a complexity beyond the level of ordinary skill, and therefore this claim is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629